DETAILED ACTION

1.	This office action is in response to amendment filed on Jul. 19, 2021. Claims 1, 9-10 and 19 have been amended. No claims have been canceled. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
4.	The information disclosure statements filed on 05/20/2021 and 06/17/2021 have been placed in the application file and the information referred to therein has been considered as to the merits. None of the references cited in the IDS, singly or in combination disclose applicant’s claim invention. 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 07/19/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Objections to claim 1 is moot in view of applicant proper amendment to the claim. Therefore, the objection to claim 1 is withdrawn.
5.	Applicant arguments in view of amendments of allowable subject matter are persuasive


Allowable Subject Matter
6. 	Independent claims 1, 9-10 and 19 are allowed over prior art of record. Dependent claims 2-8, 11-18, and  20 depend on the above-mentioned independent claims 1, 10, and 19 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9-10, and 20 are allowed in view of the prior art.
The prior art Petry et al. (US Pub No. 10,686,824) discloses anonymously accessing web resources and customizable attribution of identity wherein a user may inspect and analyze a webpage as well as the underlying source code (Petry abstract), and Wang et al. (US Pub No. 2016/0188883) discloses calculate a risk score based on a permission requested by an application, generate a summary presentation based on the risk score for presenting a risk visualization of a privacy risk posed by an application (Wang, summary), however, the prior art taken alone or in combination fails to teach or suggest analyzing content being accessed via a virtual session established with a first device to determine that at least a portion of the content is sensitive content; determining information indicating one or more security features of the first device and one or more security features of a second device associated with a user of the first device  the one or more security features of the first device indicative of whether the first device is in a secure environment, and the one or more security features of a second device indicative of whether the second device is in a secure environment, in combination with the rest of the claim 1 limitations.

Dependent claims 2-8, 11-18, and 20 depend upon the above-mentioned allowed independent claims 1, 10, and 19 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borzycki et al. US 8726343, disclosing managing dynamic management policies and settings in an orchestration framework for connected devices.
Moreira et al. IEEE 2016, “Strategies for minimizing the influence of the use of BYOD and Cloud in organizations: 4CM Model” disclosing propose the 4CM model consequences of using mobile devices and the cloud in organizations by applying for a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437